DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 08/19/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2017/021373) in view of IM (US 2016/0351408).
Regarding claim 1, Yoon discloses a patterning method, comprising: sequentially forming a conductive layer (Fig.20, numeral 120), a first nitrogen-containing material layer (132) ([0023]), a second carbon-containing material layer (136) ([0025]), and a photoresist pattern  ([0030]) on a substrate (110); removing a portion of the second carbon-containing material layer (136)  by using the photoresist pattern as a mask (Fig.21), so as to form a first mask pattern (136PB) (Fig.21); forming a first spacer  (Fig.22, numeral 134BP) on a sidewall of the first mask pattern (136PB) ; removing the first mask pattern (136PB) to form a central opening and a plurality of peripheral openings surrounding the central opening in the first spacer (134PB); (Fig.24).
Yoo does not explicitly discloses a second nitrogen-containing material layer,  a first carbon-containing material layer and performing a rounding process to remove a portion of the second nitrogen-containing material layer, so as to form a second mask pattern.
Im however discloses forming a second nitrogen-containing material layer and a first carbon-containing material layer (Fig.1, numeral 20; [0030]). Im further discloses performing a rounding process ([0035]) to remove a portion of the second nitrogen-containing material layer, so as to form a second mask pattern (Fig.2, numeral 30).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Yoo with Im to have a second nitrogen-containing material layer and performing a rounding process to remove a portion of the second .
Claims 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of IM as applied to claim 1 above, and further in view of  Yamashita (US 2019/027996).
Regarding claim 9, Yoo discloses wherein the substrate comprises a cell region (Fig.4, MR), a periphery region (ER).
Yoo does not disclose a guard ring region between the cell region and the periphery region.
Yamashita however discloses a guard ring region (Fig.3, numeral GRR) between the cell region (CR) and the periphery region ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yoo with Yamashita to have a guard ring region between the cell region and the periphery region for the purpose suppressing an impurity having an electric charge from entering to the semiconductor device (Yamashita, [0053]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of IM and  as applied to claim 9 above, and further in view of Kim (US 2013/0140265).
Regarding claim 10, Yoo discloses wherein the first mask pattern (Fig.4, numeral 134P) formed in the cell region (MR) comprises a plurality of pillar patterns.
Yoo does not disclose the plurality of pillar are arranged in a hexagonal close packing configuration.

It would have been therefore  obvious to one of ordinary skill in the art at the time the invention was filed to modify Yoo with Kim to have the plurality of pillar are arranged in a hexagonal close packing configuration for the purpose of manufacturing highly integrated semiconductor device (Kim [0002]). 
Allowable Subject Matter
Claims 2-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the performing the rounding process comprises: performing a depositing step to form an oxide layer on sidewalls of the plurality of peripheral openings; and performing an etching step to enlarge and round the plurality of peripheral openings, so as to complete a first cycle as required by claim 2.
The search of the prior art does not disclose or reasonably suggest removing a portion of the first carbon-containing material layer by using the second mask pattern as a mask to form a third mask pattern; forming a second spacer in the third mask pattern; and removing the third mask pattern as required by claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.